Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification is objected to because the scheme portrayed in [0070] characterizes the polysiloxane macromonomer/macroinitiator as HO-PDMS-OH.  However, one of ordinary skill recognizes this as silanol (SiOH)-terminated polydiorganosiloxane in the absence of any expressly disclosed meaning to the contrary.  The intermediate- and final products make clear that the copolymer is derived from a carbonol/hydroxyalkyl-terminated polysiloxane thus some representation of that compound should replace HO-PDMS-OH.
Claim Objections
In claim 1, the character immediately preceding the mention of hydroxy acids should be “α”, not “a”.  Claim 5 is objected to because there should be terminal oxygen atoms depicted and a bond drawn therefrom indicating that these are the positions at which the diorganosiloxane segment is connected to the other polymer blocks.  Concerning claim 6, “alk” would not, in fact, be a methyl group in all cases because this would render the polysiloxane zero-valent.  The Specification suggests that the compound contributing the polysiloxane blocs is a carbinol/hydroxyalkyl-terminated polydiorganosiloxane thus the terminal “alk” moieties would have to be something other than methyl.  In the name of clarity, Applicant is strongly encouraged to replace the two terminal substituents with a designation other than “alk” and then define these separately.
Claim Interpretation
	Claim 1 is directed to a composition, the lone expressly cited component being a block copolymer adhering to formula (I) and the accompanying description.  The last line of the claim indicates that the composition is, “for the coating of a substrate.”  This recitation is simply a description of an intended use.  While the Examiner appreciates that it is written into the body of the claim, as opposed to the preamble, it is nevertheless not-further-limiting of the composition.  Indeed, the aforementioned phrase indicates in what capacity the composition is used, rather than further defining its makeup.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shastri et al., U.S. Patent Application Publication No. 2016/0244570.
	The abstract teaches a structurally analogous copolymer featuring ABA blocks where the A blocks are derived from the polymerization of an α-hydroxy acid and the B block is a polydialkylsiloxane chain.  The numerical ranges defining the Mw of the PHA and PDAS blocks as well as the overall molecular weight of the prior art claimed polymer are, in every instance, fully encompassed by the corresponding ranges set forth in the claims and, therefore, each of said ranges is anticipated.  As before, while the prior art copolymer is not mentioned in the context of being a coating material for a substrate per se, claims 1 and 7-12 are nevertheless anticipated because this aspect of the claim is not further limitating of the composition that constitutes Applicant’s invention.
	As for claims 2-5, the same α-hydroxy acid precursors are disclosed in [0025-0029] and precisely the same representation of a dialkysiloxane is depicted in [0043].  A hydroxyl group-terminated polydimethylsiloxane is contemplated as a favored permutation of the polydialkysiloxane in [0053].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spinu, U.S. Patent # 5,202,413.
	Spinu summarizes in the abstract the preparation of copolymers having incorporated therein a repeating triblock structure ABA separated by moieties “I” (connoted as “L” in the second-to-last line).  The A blocks are obtained from the polymerization of a hydroxyacid of which D/L lactide, a lactone dimer of lactic acid, is exemplary (column 4, lines 34-39).  Suitable embodiments of the B block include those taught in column 3, line 25 to column 4, line 4 including a polyether block, a polyester or poly(lactone) block, or, relevant to present discussion, a polydiorganosiloxane block.  As is true of the claimed copolymers, the ABA construct is obtained by utilizing a B block polymer comprising active hydrogen atoms at both ends as a macroinitiator from which the A blocks are formed.  The number-average molecular weight, Mn, of the A blocks is 500 to 40,000 and that of the B blocks is 500-20,000 according to the paragraph bridging columns 2 and 3.  The Mn of the diisocyanate chain-extended polymer is >10,000 amu with a favored range being 30,000 to 250,000.  It is acknowledged here that number- and weight-average molecular weights are not the same unless the polymer is monodisperse.  Generally, the weight-average molecular weight will always be higher and its magnitude is dictated by the polydispersity defined as Mw/Mn.  However, the Examiner takes notice of the fact that no known method of polydiorganosiloxane synthesis yields polymers with polydispersities so high that there wouldn’t be substantial overlap between the species of polymer encompassed by the claims and the prior art where the multiplication product of the polydispersity X (times) the polymer Mn equals the Mw of the polymer.  The same is true of the uncatalyzed ring opening of lactide by a hydroxyl group-terminated macroinitiator, which is the stated polymerization condition in Example 1 and, therefore, there would also be overlap in the species polyurethane species embraced by the two descriptions.  While the Examiner is unable to speculate as to the exact extent to which their ranges overlap, there is no evidence in the record demonstrating any criticality associated with the ranges defining molecular weight (and, indirectly, chain length).
	As for claim 6, column 4, lines 2-3 indicate that polydiorganosiloxanes where R5 connotes a C1-6 alkyl are among those most preferred.
	Like Shastri, Spinu does not contemplate using the copolymers discussed therein in the same capacity but, to reiterate “for the coating of a substrate” is regarded as a recitation of intended use that is assigned little to no patentable weight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 3, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765